 Fill in this information to identify the case:

 Debtor 1: Eugene P. Brickner, III

 Debtor 2 :
 (Spouse, if filing)

 United States Bankruptcy Court for the Northern District of Ohio, Western Division

 Case number: 13-34132 maw




Form 4100N
Notice of Final Cure Payment                                                                                                           10/15

File a separate notice for each creditor.
According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.



 Part 1:      Mortgage Information

                                                                                                           Court claim no. (if known): 4
 Name of creditor:              Secretary of Veterans Affairs of Washington, D.C. his
                                successors and/or assigns / BSI Financial Services


 Last 4 digits of any number you use to identify the debtor’s account:           7242

 Property address:                      2589 South Twp Road 1189, Tiffin OH 44883
                                        Number/ Street / City / State / Zip



Part 2:         Cure Amount


 Total cure disbursements made by the trustee

  a. Allowed prepetition arrearage:                                                                                    a) $   925.25
  b. Prepetition arrearage paid by the trustee:                                                                        b) $   925.25
  c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):                   c) $   .00
  c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c) and
      paid by the trustee:                                                                                             d) $   .00

  d. Allowed postpetition arrearage:                                                                                   e) $   .00
  e. Postpetition arrearage paid by the trustee:                                                                       f) $   .00
  g. Total. Add lines b, d, and f.                                                                                     g) $   925.25


 Part 3:        Postpetition Mortgage Payment

  Check one:
     Mortgage is paid through the trustee.
      Current monthly mortgage payment:                                                                            $
                                                                                        /    / 20
      The next postpetition payment is due on:
                                                                                      MM /   DD /   YYYY

  Mortgage is paid directly by the debtor(s).

Form 4100N                                                  Notice of Final Cure Payment                                            page 1


     13-34132-maw              Doc 43         FILED 10/17/18             ENTERED 10/17/18 17:18:43                      Page 1 of 4
Part 4:      A Response Is Required By Bankruptcy Rule 3002.1(g)



 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




                  /s/ ___ Elizabeth A. Vaughan
                  Signature, Standing Chapter 13 Trustee

 Trustee       Elizabeth A. Vaughan



 Address       316 N. Michigan St., Suite 501
               Toledo OH 43604



 Contact phone ( 4 1 9 ) 2 5 5 - 0 6 7 5




Form 4100N                                                 Notice of Final Cure Payment                                      page 2


    13-34132-maw            Doc 43        FILED 10/17/18              ENTERED 10/17/18 17:18:43                Page 2 of 4
                                                      CERTIFICATE OF SERVICE

I certify that on October 17, 2018, a true and correct copy of the TRUSTEE’S NOTICE OF FINAL CURE MORTGAGE PAYMENT was
served:

Via the court’s Electronic Case Filing System on these entities and individuals who are listed on the court’s Electronic Mail Notice List:

Nathaniel E. Spitler, on behalf of Debtor(s), at nspitler@spitlerhuffmanlaw.com

 D. Anthony sottile, Sottile & Barile, Attys at Law, on behalf of Claimant Secretary of Veterans Affairs of Washington D.C., at
bankruptcy@sottileandbarile.com

United States Trustee, at ustp.region09@usdoj.gov

And by regular U.S. mail, postage prepaid, on:

Eugene P. Brickner, III
2589 South Twp Rd. 1189
Tiffin, Oh 44883
Debtor(s)

BSI Financial Services
1425 Greenway Drive, #400
Irving, TX 75038
Claimant (Notice Address)

BSI Financial Services
Attn: Payment Processing Dept
P.O. Box 679002
Dallas, TX 75267-9002
Claimant (Payment Address)


                                                                                             /s/ Elizabeth A. Vaughan_________
                                                                                             Elizabeth A. Vaughan,
                                                                                             Standing Chapter 13 Trustee




 Form 4100N                                              Notice of Final Cure Payment                                         page 3


      13-34132-maw            Doc 43       FILED 10/17/18            ENTERED 10/17/18 17:18:43                   Page 3 of 4
      DISBURSEMENTS                                                            CASE NUMBER           1334132
      through 10/17/2018                                                                DEBTOR       BRICKNER, III, EUGENE P.
Ref                                Proc          Source/Payee or                                                     Trans          Principal     Interest
No    Claim Class       Date      Period       Creditor Check Name               Transaction              Check #    Total          Amount        Portion

 3     004     1     07.31.2014   14_07    RESIDENTIAL CREDIT SOLUTIO System Disbursement           347364                   6.93          6.93        0.00
Cleared:08.20.2014     Posted:07.31.2014 P O BOX 163229   FORT WORTH TX 76161-

 3     004     1     06.30.2014   14_06    RESIDENTIAL CREDIT SOLUTIO System Disbursement           340492              586.44          586.44         0.00
Cleared:07.23.2014     Posted:06.30.2014 P O BOX 163229   FORT WORTH TX 76161-

 3     004     1     04.30.2014   14_04    RESIDENTIAL CREDIT SOLUTIO System Disbursement           326208              331.88          331.88         0.00
Cleared:05.21.2014     Posted:04.30.2014 P O BOX 163229   FORT WORTH TX 76161-




                                                                      Total Principal                               925.25
                                                                      Total Interest                                  0.00
                                                                      Total                                         925.25




Date Printed       10/17/2018                                                            Ref Number = 3                                                       Page 1 of 1

                                    13-34132-maw           Doc 43      FILED 10/17/18          ENTERED 10/17/18 17:18:43                        Page 4 of 4
